DECISION AND JUDGMENT ENTRY
{¶ 1} This accelerated case is an appeal from the Lucas County Court of Common Pleas wherein the trial court granted summary judgment to appellee, Progressive Insurance Company, et. al. Appellant, Richard Grant, now appeals setting forth the following four assignments of error:
 {¶ 2} "I. The trial court committed reversible error in granting summary judgment on the issue of whether Appellee breached the contract, acted in bad faith, or violated applicable practice statutes.
 {¶ 3} "II. The trial court committed reversible error in granting summary judgment on the issue of whether the policy language was ambiguous.
 {¶ 4} "III. The trial court committed reversible error in granting summary judgment on the issues of whether Appellant is barred from bringing his claim because he failed to bring the claim within two years after the day of accident.
 {¶ 5} "IV. The trial court committed reversible error in granting summary judgment on the issue of whether it is bad for Appellee's election not to offer to Appellant in trust an amount equal to the amount offered by the tortfeasor for settlement in order to protect Appellee's subrogation right."
 {¶ 6} After reviewing the entire record of proceedings in the trial court and upon consideration thereof, this court finds that the well-reasoned decision of the Honorable Frederick H. McDonald contains an accurate summary of the evidence and applicable law and we, therefore, adopt his analysis and findings as our own. See Appendix A. Accordingly, appellant's four assignments of error are found not well-taken.
 {¶ 7} The judgment of the Lucas County Court of Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App. R. 24. Judgment for the clerk's expense incurred in preparation of the record, fees allowed by law and the fee for filing the appeal is awarded to Lucas County.
Judgment affirmed.
A certified copy of this entry shall constitute the mandate pursuant to App. R. 27. See, also, 6th Dist. Loc. App. R. 4, amended 1/1/98.
Peter M. Handwork, J., Mark L. Pietrykowski, J., Arlene Singer, P.J.,concur.